            Case 2:18-cr-00131-RAJ Document 1517 Filed 01/07/21 Page 1 of 3




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
      UNITED STATES OF AMERICA,                        NO. 2:18-cr-00131-RAJ
10
                                     Plaintiff,
11
                       v.                              ORDER ON DEFENDANT’S MOTION
12
                                                       FOR RECONSIDERATION AND
13    CARLOS DEMARK DENNIS,
                                                       MOTION FOR REDUCTION OF
                                     Defendant.        SENTENCE
14
15
16         Carlos Demark Dennis is a 43-year-old inmate currently detained at Federal
17 Correctional Institution Sheridan, with a projected release date of May 23, 2024. On
18 September 24, 2020, the Court denied his motion for compassionate release. Dkt. 1458.
19 Now before the Court are Mr. Dennis’ pro se motion for reconsideration of the Court’s
20 order denying his motion for compassionate release (Dkt. 1513) and his renewed motion
21 for reduction in sentence and compassionate release (Dkt. 1515). Having considered Mr.
22 Dennis’ motions, and the files and pleadings herein, the Court hereby DENIES the
23 motions for the reasons set forth below.
24         Motions for reconsideration are usually disfavored and will be granted only upon
25 “a showing of manifest error in the prior ruling or a showing of new facts or legal
26 authority which could not have been brought to [the Court’s] attention earlier with
27 reasonable diligence.” Local Rules W.D. Wash. LCR 7(h)(1). In Mr. Dennis’ motion for
28 reconsideration and renewed motion for reduction in sentence, he sets forth the same or


     ORDER - 1
              Case 2:18-cr-00131-RAJ Document 1517 Filed 01/07/21 Page 2 of 3




 1 substantially similar facts and arguments made in his original motion for compassionate
 2 release. He addresses the conditions of his confinement and his claims of lack of medical
 3 treatment for his various health conditions.
 4         While the Court acknowledges the concerning rise in positive cases of COVID-19
 5 among inmates and staff at FCI Sheridan, Mr. Dennis’ motion is again devoid of any
 6 showing that FCI Sheridan is unequipped to provide appropriate medical treatment if he
 7 were to become infected with the virus. Nor does Mr. Dennis assert any new facts to
 8 demonstrate that he faces a greater risk while in custody than what he would face in the
 9 community upon his release.
10         Mr. Dennis’ motions for reconsideration and for a reduction in sentence, like his
11 original motion for compassionate release, are based on his argument that his medical
12 conditions, specifically his obesity, unresolved rectal bleeding, bloody stool, and knee
13 problems, place him at serious risk of complications or potentially death should he
14 become infected with COVID-19. In addition to these medical conditions, Mr. Dennis
15 indicates he suffers from major depressive disorder and post-traumatic stress disorder,
16 mental conditions that he claims elevate his risk for complications should he contract
17 COVID-19. For the reasons set forth in the Court’s original order denying Mr. Dennis’
18 motion for compassionate release, which are incorporated herein, the Court finds Mr.
19 Dennis has not met his burden of demonstrating an extraordinary and compelling reason
20 to show that he has a medical or mental health justification to warrant compassionate
21 release.
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///


     ORDER - 2
           Case 2:18-cr-00131-RAJ Document 1517 Filed 01/07/21 Page 3 of 3




1         The Court finds that no new evidence has been presented by Mr. Dennis to justify
2 reversal of the Court’s prior decision. For this reason, Defendant Carlos Demark Dennis’
3 motion for reconsideration (Dkt. 1513) and renewed motion for reduction in sentence
4 (Dkt. 1515) are DENIED.
5
6         DATED this 7th day of January, 2021.
7
8                                                 A
9                                                 The Honorable Richard A. Jones
10                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 3
